                                                                                                                                            10/30/18 4:40PM


 Fill in this information to identify the case:

 Debtor name         Peterson Produce, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF ALABAMA

 Case number (if known)         18-03976
                                                                                                                              Check if this is an
                                                                                                                              amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                             12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                             Current value of
                                                                                                                               debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last         Net book value of     Valuation method used     Current value of
                                                      physical inventory       debtor's interest     for current value         debtor's interest
                                                                               (Where available)

 19.       Raw materials


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

               Case 18-03976                     Doc 20              Filed 10/30/18 Entered 10/30/18 16:47:28                Desc Main
                                                                       Document     Page 1 of 5
                                                                                                                                                10/30/18 4:40PM



 Debtor         Peterson Produce, Inc.                                                            Case number (If known) 18-03976
                Name

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Prepackaged foods                                                                    $0.00                                        $100,000.00


           Paper & paper products,
           including packaging
           materials                                                                            $0.00                                        $100,000.00


           Fresh foods, produce,
           vegatables, fruits                                                                   $0.00                                        $100,000.00




 23.       Total of Part 5.                                                                                                              $300,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                    Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers                  debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                          (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

               Case 18-03976                     Doc 20              Filed 10/30/18 Entered 10/30/18 16:47:28                    Desc Main
                                                                       Document     Page 2 of 5
                                                                                                                                     10/30/18 4:40PM



 Debtor         Peterson Produce, Inc.                                                       Case number (If known) 18-03976
                Name

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            1999 Freightliner                                                               $0.00                                  $10,000.00


            3 2013 Freightliners tractors valued at
            $50,000.00 each
            Serial No. 1FU3GLDR7DSFA0653
            Serial No. 1FU3GLDR9DSFA0654
            Serial No. 1FU3GLDR8DSFA0659                                                    $0.00                                $150,000.00


            6 2014 semi trailers valued at $40,000.00 each                                  $0.00                                $240,000.00


            5 2000 utility semi trailers valued at $8,000.00
            each                                                                            $0.00                                  $40,000.00


            2 1997 utility semi trailers valued at $6,500.00
            each                                                                            $0.00                                  $13,000.00


            2000 Freightliner                                                               $0.00                                  $11,000.00


            4 2002 Freightliners valued at $15,000.00 each                                  $0.00                                  $60,000.00


            4 2004 Freightliners valued at $18,000.00 each                                  $0.00                                  $72,000.00


            2 2010 utility semitrailers valued at $15,000.00
            each                                                                            $0.00                                  $30,000.00


            1 2013 Freightliner extra heavy truck tractor                                   $0.00                                  $50,000.00



 51.        Total of Part 8.                                                                                                   $676,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

               Case 18-03976                     Doc 20              Filed 10/30/18 Entered 10/30/18 16:47:28            Desc Main
                                                                       Document     Page 3 of 5
                                                                                                                                     10/30/18 4:40PM



 Debtor         Peterson Produce, Inc.                                                       Case number (If known) 18-03976
                Name



        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy

               Case 18-03976                     Doc 20              Filed 10/30/18 Entered 10/30/18 16:47:28            Desc Main
                                                                       Document     Page 4 of 5
                                                                                                                                                                         10/30/18 4:40PM



 Debtor          Peterson Produce, Inc.                                                                              Case number (If known) 18-03976
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $300,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $676,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $976,000.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $976,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                 Case 18-03976                      Doc 20              Filed 10/30/18 Entered 10/30/18 16:47:28                                        Desc Main
                                                                          Document     Page 5 of 5
